Citation Nr: 0900985	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-32 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to August 
1975.  The veteran died in March 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In December 2008, the appellant testified at a Board 
hearing before the undersigned via video conference from the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the December 2008 Board hearing, the appellant testified 
that the veteran was treated during service as well as 
approximately 6 months to 1 year after service by Dr. C.Y. 
for hypertension.  

A review of the service treatment records does not reflect a 
diagnosis of hypertension.  However, a March 1959 examination 
revealed a blood pressure reading of 150/90.  In addition, 
when the veteran underwent his August 1975 separation 
examination, a left axis deviation was shown by 
electrocardiograph.  It was noted that he should undergo a 
follow-up electrocardiogram, but there is no documentation of 
such a follow-up test.  

Post-service, the claims file includes private medical 
records dated from 1978 onward which apparently include some 
of Dr. C.Y.'s medical records.  However, there are no records 
of Dr. C.Y. dated within the initial post-service year.  When 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  

Because this case presents complex medical and unresolved 
factual questions and the Board is precluded from reaching 
its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Specifically, the Board finds that a VA medical 
opinion should be obtained to determine if the veteran's 
death from cardiopulmonary arrest is related to service, to 
include the 1959 blood pressure reading and the findings on 
the discharge examination.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  After obtaining the appropriate 
medical release, obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment by Dr. C.Y. of Mount Sterling, 
Ohio, to specifically include those dated 
in 1975-1976.  

2.  The AMC should obtain a VA medical 
opinion to determine if the veteran's 
death from cardiopulmonary arrest is less 
likely than not; at least as likely as 
not; or more likely than not related to 
service.  The examiner should review the 
claims file to specifically include the 
service treatment records, including the 
inservice 1959 blood pressure reading of 
150/90 and the findings on the discharge 
examination.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




